UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-25844 TAITRON COMPONENTS INCORPORATED (Exact name of registrant as specified in its charter) California 95-4249240 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 28040 West Harrison Parkway, Valencia, California 91355-4162 (Address of principal executive offices) (Zip Code) (661) 257-6060 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Class Outstanding on July 30, 2014 Class A common stock, $0.001 par value Class B common stock, $0.001 par value Table of Contents TAITRON COMPONENTS INCORPORATED FORM 10-Q June 30, 2014 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 1 Consolidated Balance Sheets at June 30, 2014 and December 31, 2013 1 Consolidated Statements of Operations and Comprehensive Loss for the three and six monthsended June 30, 2014 and 2013 2 Consolidated Statements of Cash Flows for the six monthsended June 30, 2014 and 2013 3 Notes to Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II - OTHER INFORMATION Item 1. Legal proceedings 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. [Removed and Reserved] 10 Item 5. Other Information 10 Item 6. Exhibits 10 Signatures 11 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements TAITRON COMPONENTS INCORPORATED Consolidated Balance Sheets June 30, December 31, (Unaudited) Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable, less allowances of$52,000 Inventories, less reserves for obsolescence of $6,382,000, and $5,939,000, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets (Note 4) Total assets $ $ Liabilities and Shareholders’ Equity Current Liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Long-term debt from related party (Note 5) Total Liabilities Commitments and contingencies (Notes 6 and 8) Shareholders’ Equity: Preferred stock, $0.001 par value.Authorized 5,000,000 shares;None issued or outstanding - - Class A common stock, $0.001 par value.Authorized 20,000,000 shares;4,777,144 shares issued and outstanding Class B common stock, $0.001 par value.Authorized, issued and outstanding 762,612 shares Additional paid-in capital Accumulated other comprehensive income Retained earnings Total Shareholders’ Equity - Taitron Components Inc Noncontrolling interest in subsidiary Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents TAITRON COMPONENTS INCORPORATED Consolidated Statements of Operations Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net sales $ Cost of goods sold Gross profit Selling, general and administrative expenses Operating loss ) Interest expense, net ) Other income(expense), net ) ) Loss before income taxes ) Income tax provision - - ) ) Net loss ) Net loss attributable to noncontrolling interest in subsidiary ) Net loss attributable to Taitron Components Inc. $ ) $ ) $ ) $ ) Net loss per share:Basic & Diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding:Basic & Diluted Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss): Foreign currency translation adjustment - Comprehensive loss ) Comprehensive loss attributable to noncontrolling interests ) Comprehensive loss attributable to Taitron Components Inc. $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements. 2 Table of Contents TAITRON COMPONENTS INCORPORATED Consolidated Statements of Cash Flows Six Months Ended June 30, (Unaudited) (Unaudited) Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cashprovided by operating activities: Depreciation and amortization Provision for sales returns and doubtful accounts Stock based compensation Changes in assets and liabilities: Trade accounts receivable ) Inventory Prepaid expenses and other current assets ) ) Trade accounts payable ) Accrued liabilities ) ) Other assets and liabilities - Total adjustments Net cash provided by operating activities Investing activities: Acquisition of property & equipment ) ) Payments for investments in securities - ) All other investing activity - Net cash used for investing activities ) ) Impact of exchange rates on cash Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes, net $ $ See accompanying notes to consolidated financial statements. 3 Table of Contents TAITRON COMPONENTS INCORPORATED Notes to Consolidated Financial Statements (Unaudited) 1 – ORGANIZATION In 1989, we were formed and incorporated in California.We maintain a majority-owned subsidiary in Mexico (since 1998) and two subsidiaries in each of Taiwan (since 1998) and China (since 2005).Our Mexico location closed all operations in May 2013 (final closure is pending sale of our local 15,000 sqft office and warehouse facility) and our Taiwan and China locations are for supporting overseas customers, inventory sourcing, purchases and coordinating the manufacture of our products.Our China location also serves as the engineering center responsible for designing circuits, arranging pre-production scheduling and mass production runs with joint venture partners for our projects, making component datasheets and test specifications, preparing samples, monitoring quality of shipments and performing failure analysis reports. 2 – BASIS OF PRESENTATION The unaudited consolidated interim financial statements include the accounts of the Company and all wholly owned subsidiaries, including its 60% majority-owned subsidiary, Taitron Components Mexico, S.A. de C.V.All significant intercompany accounts and transactions have been eliminated in consolidation. These unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and the instructions to Form 10-Q and Article 8 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In the opinion of management, all adjustments of a normal recurring nature and considered necessary for a fair presentation of its financial condition and results of operations for the interim periods presented in this Quarterly Report on Form 10-Q have been included.Operating results for the interim periods are not necessarily indicative of financial results for the full year.These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013.In preparing these financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the consolidated financial statements and the reported amount of revenues and expenses during the reporting periods.Actual results could differ from those estimates.Significant estimates and assumptions included in the Company’s consolidated financial statements relate to the allowance for sales returns, doubtful accounts, inventory reserves, accrued liabilities and deferred income taxes.Certain amounts in the prior year consolidated financial statements have been reclassified to conform to the current year presentation. 3 – RECENT ACCOUNTING DEVELOPMENTS Recently Adopted Accounting Pronouncements Effective January 2013, we adopted FASB ASU No. 2011-11, Balance Sheet (Topic 210):Disclosures about Offsetting Assets and Liabilities (ASU 2011-11).The amendments in ASU 2011-11 require the disclosure of information on offsetting and related arrangements for financial and derivative instruments to enable users of its financial statements to understand the effect of those arrangements on its financial position.Amendments under ASU 2011-11 will be applied retrospectively for fiscal years, and interim periods within those years, beginning after January 1, 2013.The adoption of this update did not have a material impact on the consolidated financial statements. Effective January 2013, we adopted FASB ASU No. 2013-02, Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive (ASU 2013-02).This guidance is the culmination of the FASB’s deliberation on reporting reclassification adjustments from accumulated other comprehensive income (AOCI).The amendments in ASU 2013-02 do not change the current requirements for reporting net income or other comprehensive income.However, the amendments require disclosure of amounts reclassified out of AOCI in its entirety, by component, on the face of the statement of operations or in the notes thereto.Amounts that are not required to be reclassified in their entirety to net income must be cross-referenced to other disclosures that provide additional detail.This standard is effective prospectively for annual and interim reporting periods beginning after December 15, 2012.The adoption of this update did not have a material impact on the consolidated financial statements. 4 Table of Contents In February 2013, the FASB issued ASU No. 2013-04, Liabilities (Topic 405): Obligations Resulting from Joint and Several Liability Arrangements for Which the Total Amount of the Obligation Is Fixed at the Reporting Date. The amendments in ASU 2013-04 provide guidance for the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this Update is fixed at the reporting date, except for obligations addressed within existing guidance in U.S. GAAP. The guidance requires an entity to measure those obligations as the sum of the amount the reporting entity agreed to pay on the basis of its arrangement among its co-obligors and any additional amount the reporting entity expects to pay on behalf of its co-obligors. The guidance in this Update also requires an entity to disclose the nature and amount of the obligation as well as other information about those obligations.The amendments in this standard are effective retrospectively for fiscal years, and interim periods within those years, beginning after December 15, 2013.The adoption of ASU No. 2013-04 did not have a material impact on our consolidated financial statements. In March 2013, the FASB issued ASU No. 2013-05, Foreign Currency Matters (Topic 830): Parent’s Accounting for the Cumulative Translation Adjustment upon Derecognition of Certain Subsidiaries or Groups of Assets within a Foreign Entity or of an Investment in a Foreign Entity. The amendments in ASU No. 2013-05 resolve the diversity in practice about whether Subtopic 810-10, Consolidation—Overall, or Subtopic 830-30, Foreign Currency Matters—Translation of Financial Statements, applies to the release of the cumulative translation adjustment into net income when a parent either sells a part or all of its investment ina foreign entity or no longer holds a controlling financial interest in a subsidiary or group of assets that is a nonprofit activity or a business (other than a sale of in substance real estate or conveyance of oil and gas mineral rights) withina foreign entity. In addition, the amendments in this Update resolve the diversity in practice for the treatment of business combinations achieved in stages (sometimes also referred to as step acquisitions) involving a foreign entity. The amendments in this standard are effective prospectively for fiscal years, and interim reporting periods within those years, beginning December 15, 2013.The adoption of ASU No. 2013-05 did not have a material impact on our consolidated financial statements. 4 – OTHER ASSETS June 30, December 31, (Unaudited) Investment in securities - Zowie Technology $ $ Investment in joint venture - Grand Shine Mgmt Other Other Assets $ $ Our $405,000 investment in securities as of June 30, 2014 relates to our ownership of 1,037,739 common shares of Zowie Technology Corporation (Taipei Hsien, Taiwan), a supplier of electronic component products.Our investment relates to 9.2% of their total outstanding shares and we do not have significant influence or control.This investment is accounted for under the cost method basis of accounting. Our $751,000 investment in joint venture as of June 30, 2014, relates to our 49% ownership of Grand Shine Management Limited (Dong Guan, China), an electronic device contract manufacturer, and joint venture with its 51% owner, Teamforce Company Limited.This joint venture is not considered to be a “Variable Interest Entity”, and as such, is accounted for under the equity method basis of accounting.During the second quarter of 2014, we included a ($98,000) loss related to our year-to-date proportionate share of net losses for the six months ending June 30, 2014. 5 – LONG-TERM DEBT FROM RELATED PARTY Secured credit facility - On April 21, 2008 we entered into a $3,000,000 credit facility, collateralized by real property, from K.S. Best International Co. Ltd., a company controlled by the brother of our Chief Executive Officer.On April 12, 2013 we renewed and extended maturities to June 30, 2015 and beyond.Credit is available in $500,000 advances, each advance payable in monthly interest only installments, at the rate of Prime + 0.25% per annum.As of June 30, 2014 and December 31, 2013, the aggregate outstanding balance on this credit facility was $1,500,000.The advance history of the credit line is such that on June 3, 2008, we borrowed $500,000, on April 3, 2009, we borrowed $500,000 and on April 1, 2010, we borrowed $500,000.All advances are due from June 30, 2015 to June 30, 2017. 5 Table of Contents 6 – RELATED PARTY TRANSACTIONS We made payments of approximately $6,000 for both of the quarters ending June 30, 2014 and 2013, to K.S. Best International Co. Ltd., a company controlled by the brother of our Chief Executive Officer.These payments were for professional fees related to the operational management of our Taiwan office.In addition, we also made payments of $13,000 for both of the quarters ended June 30, 2014 and 2013, for interest expense on our credit facility from K.S. Best International Co. Ltd.See Note 5. We have a $3,000,000 credit facility, collateralized by real property, from K.S. Best International Co. Ltd., a company controlled by the brother of our Chief Executive Officer.See Note 5 for additional details. 7 – SHARE BASED COMPENSATION Accounting for stock options issued to employees measures the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award.That cost is recognized over the period during which an employee is required to provide service in exchange for the award.Outstanding options to purchase Class A common stock (“the Options”) vest in three equal annual installments beginning one year from the date of grant and are subject to termination provisions as defined in our 2005 Stock Incentive Plan.The option activity during the three months ended June 30, 2014 is as follows: Number of Shares Weighted Average xercise Price Weighted Average Years Remaining Contractual Term Aggregate Intrinsic Value Outstanding at December 31, 2013 $ $ Grants Forfeited ) Outstanding at June 30, 2014 $ Exercisable at June 30, 2014 $ $ At June 30, 2014 the range of individual outstanding weighted average exercise prices was $0.98 to $1.49. 8 – COMMITMENTS AND CONTINGENCIES Inventory Purchasing Outstanding commitments to purchase inventory from suppliers aggregated $970,000 as of June 30, 2014. 6 Table of Contents Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion should be read in conjunction with the condensed consolidated financial statements, including the related notes, appearing in Item 1 of Part 1of this quarterly report on Form 10-Q, as well as our most recent annual report on Form 10-K for the year ended December 31, 2013. This document contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995 which are subject to risks and uncertainties.Forward-looking statements usually are denoted by words or phrases such as “believes,” “expects,” “projects,” “estimates,” “anticipates,” “will likely result” or similar expressions.We wish to caution readers that all forward-looking statements are necessarily speculative and not to place undue reliance on forward-looking statements, which speak only as of the date made, and to advise readers that actual results could vary due to a variety of risks and uncertainties.We do not undertake any duty to update forward-looking statements after the date they are made or to conform them to actual results or to changes in circumstances or expectations. References to “Taitron,” the “Company,” “we,” “our” and “us” refer to Taitron Components Incorporated and its wholly owned and majority-owned subsidiaries, unless the context otherwise specifically defines. Critical Accounting Policies and Estimates Use of Estimates - Management has made a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare our condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States.These estimates have a significant impact on our valuation and reserve accounts relating to the allowance for sales returns, doubtful accounts, inventory reserves and deferred income taxes.Actual results could differ from these estimates. Revenue Recognition – Revenue is recognized upon shipment of the merchandise, which is when legal transfer of title occurs.Reserves for sales allowances and customer returns are established based upon historical experience and our estimates of future returns.Sales returns for the three months ended June 30, 2014 and 2013 were $2,000 and $53,000, respectively and for the six months ended June 30, 2014 and 2013 were $3,000 and $59,000, respectively.The allowance for sales returns and doubtful accounts both at June 30, 2014 and December 31, 2013 aggregated $52,000. Inventory – Inventory, consisting principally of products held for resale, is recorded at the lower of cost (determined using the first in-first out method) or estimated market value.We had inventory balances in the amount of $9,694,000 and $10,151,000 at June 30, 2014 and December 31, 2013, respectively, which is presented net of valuation allowances of $6,382,000 and $5,939,000, respectively.We evaluate inventories to identify excess, high-cost, slow-moving or other factors rendering inventories as unmarketable at normal profit margins.Due to the large number of transactions and the complexity of managing and maintaining a large inventory of product offerings, estimates are made regarding adjustments to the cost of inventories.Based on our assumptions about future demand and market conditions, inventories are carried at the lower of cost or estimated market value.If our assumptions about future demand change, or market conditions are less favorable than those projected, additional write-downs of inventories may be required.In any case, actual amounts could be different from those estimated. Overview We distribute brand name electronic components and supply original designed and manufactured (“ODM”) electronic components (“ODM Components”), with our product offerings ranging from discrete semiconductors through small electronic devices.We also offer value-added engineering and turn-key solutions, focusing on providing contract electronic manufacturers (“CEM”s) and original equipment manufacturers (“OEM”s) with ODM services for their multi-year turn-key projects (“ODM Projects” or “Projects”). Due to ongoing economic recession and related decreased product demand, we are placing emphasis on increasing our sales to existing customers through further expansion of the number of different types of discrete components and other integrated circuits in our inventory and by attracting additional contract electronic manufacturers (“CEMs”), OEMs and electronics distributor customers. Our core strategy of electronic components fulfillment, however, consists of carrying a substantial quantity and variety of products in inventory to meet the rapid delivery requirements of our customers.This strategy allows us to fill customer orders immediately from stock on hand.Although we believe better market conditions may return, we are focused on lowering our inventory balances and increasing our cash holdings.Our long-term strategy is to rely not only on our core strategy of component fulfillment service, but also our Projects of value-added engineering services and turn-key solutions. 7 Table of Contents In accordance with Generally Accepted Accounting Principles, we have classified inventory as a current asset in our June 30, 2014, consolidated financial statements representing approximately 72% of current assets and 51% of total assets.However, if all or a substantial portion of the inventory was required to be immediately liquidated, the inventory would not be as readily marketable or liquid as other items included or classified as a current asset, such as cash.We cannot assure you that demand in the discrete semiconductor market will increase and that market conditions will improve.Therefore, it is possible that further declines in our carrying values of inventory may result. Our gross profit margins are subject to a number of factors, including product demand, strength of the U.S. dollar, our ability to purchase inventory at favorable prices and our sales product mix. Results of Operations Second quarter of 2014 versus 2013. Net sales in the second quarter of 2014 totaled $1,609,000 versus $1,663,000 in the comparable period for 2013, a decrease of $54,000 or 3.3% over the same period last year. Gross profit for the second quarter of 2014 was $486,000 versus $339,000 in the comparable period for 2013, and gross margin percentage of net sales was 30.2% in the second quarter of 2014 versus 20.4% in the comparable period for 2013. Selling, general and administrative expenses in the second quarter of 2014 totaled $541,000 versus $605,000 in the comparable period for 2013. Interest expense, net of interest income, was $10,000 for the second quarter of 2014 versus $8,000 in the comparable period for 2013. Other income, net of other (expenses), in the second quarter of 2014 was ($74,000) versus $34,000 in the comparable period for 2013.During the second quarter of 2014, we included a ($98,000) loss related to our year-to-date proportionate share of net losses recorded by our Grand Shine joint venture (see Note 4).Other income was primarily derived from the rental income of available excess office space within our headquarters’ facility in Valencia, CA. Income tax provision, was $0 for the second quarter of both 2014 and 2013, as we do not expect significant taxable income. Net loss was $139,000 for the second quarter of 2014 versus $240,000 in the comparable period for 2013, a decrease of $101,000 resulting from the reasons discussed above. Six Months Ended June 30, 2014 versus Six Months Ended June 30, 2013. Net sales in the six months ended June 30, 2014 was $2,895,000 versus $3,295,000 in the comparable period for 2013, a decrease of $400,000 or 12.1% over the same period last year. Gross profit for the six months ended June 30, 2014 was $770,000 versus $691,000 in the comparable period for 2013, and gross margin percentage of net sales was approximately 26.7% for the six months ended June 30, 2014 and 21% for 2013, respectively.The overall increase in gross margin percentage came from a change in mix of higher margin products sold compared to the same period last year. Selling, general and administrative (“SG&A”) expenses in the six months ended June 30, 2014 totaled $1,105,000 versus $1,209,000 in the comparable period for 2013.The decrease of $104,000 or 8.7% was primarily attributed to decreases of salaries and benefits. Interest expense, net of interest income, was $18,000 for the six months ended June 30, 2014 versus $16,000 in the comparable period for 2013. Other income, net of other (expenses), in the six months ended June 30, 2014 was ($48,000) versus $66,000 in the comparable period for 2013.During the second quarter of 2014, we included a ($98,000) loss related to our year-to-date proportionate share of net losses recorded by our Grand Shine joint venture (see Note 4).Other income was primarily derived from the rental income of available excess office space within our headquarters’ facility in Valencia, CA. 8 Table of Contents Income tax provision was $1,000 for the both six months ended June 30, 2014 and 2013. Net loss was $402,000 for the six months ended June 30, 2014 versus $469,000 in the comparable period for 2013, a decrease of $67,000 resulting from the reasons discussed above. Liquidity and Capital Resources We have financed our operations with funds generated from operating activities and borrowings under our revolving credit facility. Cash flows provided by operating activities were $325,000 as opposed to $348,000 for the six months ending June 30, 2014 and 2013, respectively.The decrease of $23,000 in cash flows provided by operations compared with the prior period resulted from changes in operating assets and liabilities, primarily from reductions of inventory and accounts receivables compared to the prior period. Cash flows used in investing activities were $8,000 and $304,000 used in for the six months ending June 30, 2014 and 2013, respectively. Inventory is included in current assets; however, it will take over one year for the inventory to turn.Hence, inventory would not be as readily marketable or liquid as other items included in current assets, such as cash. We believe that funds generated from, or used in operations, in addition to existing cash balances are likely to be sufficient to finance our working capital and capital expenditure requirements for the foreseeable future.If these funds are not sufficient, we may secure new sources of short-term commercial loans, asset-based lending on accounts receivables or issue debt or equity securities. Off-Balance Sheet Arrangements As of June 30, 2014, we had no off-balance sheet arrangements. Item 3.Quantitative and Qualitative Disclosures About Market Risk. - Not applicable. Item 4.Controls and Procedures. Evaluation of Disclosure Controls and Procedures Our management has evaluated, under the supervision and with the participation of our principal executive and principal financial officers, the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report pursuant to Rule 13a-15(b) under the Securities Exchange Act of 1934 (the “Exchange Act”).Based on that evaluation, our principal executive and principal financial officers concluded that, as of the end of the period covered by this report, our disclosure controls and procedures were effective in ensuring that information required to be disclosed in our Exchange Act reports is (1) recorded, processed, summarized and reported in a timely manner, and (2) accumulated and communicated to our management, including our principal executive and financial officers, as appropriate to allow timely decisions regarding required disclosure. Changes in Internal Control over Financial Reporting There have been no changes in our internal control over financial reporting that occurred during the period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 9 Table of Contents PART II - OTHER INFORMATION Item 1.Legal Proceedings. - None Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. - None Item 3.Defaults Upon Senior Securities. - None Item 4.[Removed and Reserved] Item 5.Other Information. – None Item 6.Exhibits. Exhibit Number DescriptionofDocument 31.1 * Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 * Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32 * Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 USC. Section1350). 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema 101.CAL* XBRL Taxonomy Extension Calculation Linkbase 101.DEF* XBRL Taxonomy Extension Definition Linkbase 101.LAB* XBRL Taxonomy Extension Label Linkbase 101.PRE* XBRL Taxonomy Extension Presentation Linkbase * Filed herewith. 10 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TAITRON COMPONENTS INCORPORATED Date:August 14, 2014 /s/Stewart Wang Stewart Wang, Chief Executive Officer and President (Principal Executive Officer) /s/ David Vanderhorst David Vanderhorst Chief Financial Officer and Secretary (Principal Financial Officer) 11
